Citation Nr: 0731336	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-34 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1950 to June 1962.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Phoenix RO that declined to reopen a 
claim of service connection for diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In a March 2005 notice of disagreement, the veteran requested 
an in-person hearing.  In his October 2005 substantive 
appeal, the veteran clarified his desire to have a Travel 
Board hearing before a Veterans Law Judge (VLJ).  He is 
entitled to a hearing on the matters on appeal.  38 C.F.R. § 
20.700 (2007).  Such hearing has not been scheduled and he 
has not withdrawn his request.  Because Travel Board hearings 
are scheduled by the RO, the case is REMANDED to the RO for 
the following:

The appellant should be scheduled for a 
Travel Board hearing before a VLJ.  In 
the alternative, if he so desires, he 
should be scheduled for a videoconference 
hearing before a Veterans law Judge.  The 
case should then be processed in 
accordance with established procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

